Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US PAT: 8,606,604, hereinafter Huber) in view of Nixon (US 2007/0078697A1).
Regarding Claim 1 and 16, Huber discloses a method (Col 1 line 51 methods); and a system (Col 1 line 50 systems), comprising:
a plurality of client devices. each device associated with one of a plurality of customers (Col 1 lines 53-55, systems and methods allow an expert salesperson to sell products to a deafer's customers while communicating from a remote call center; Col 4 tines 39-41, Customers accessing the dealer system communicate with call center system allowing operators at the call center system to sell 
storing, by a server, in a database. a plurality of customers, each customer associated with customer information (Col 2 lines 21-22, The video server system may include a buyer database configured to store data about a plurality of customers); storing, by the server, in the database, a plurality of providers, each provider associated with provider information (Col 4 lines 5-7, The system may include a variety of users, including but not limited to...dealers... lines 45-46, the dealers have operators [plurality of providers] remotely available to assist the dealer's customers. The dealer system and call center system may also communicate with a dealer management system that allows the dealer to store information about its inventory [provider information) and customer transactions and allows the call center to access that information when working with the dealer; Col 5 lines 10-1 1, may include additional dealer systems 1 10 [plurality of 
[demo event] and provides Dan with an identification number for the transaction transmitting, by the server, to a provider device associated with the selected provider, the demo event (Col 7 lines 8-10, Dan initiates a call center program, which may be a stand alone program or a web-accessible program that is stored on Dan's computer [provider device] and/or another computer that is part of the dealer system 1 10... Information related to the transaction [demo event] is presented to Dan, and Dan confirms that the information is the right information for the transaction with Paula); transmitting, by the server, to a client device associated with the selected customer, the demo event (Col 4 lines 18-29, The dealer uses a computer to transmit information relating to the details of the purchase to a calt center and allows the customer to use the computer [client device] to communicate with a call center operator. .. The customer sees the a call center operator in a window on the computer screen and can communicate 
played).
Huber does not explicitly disclose a demo creation request; a selected date/time; transmitting, by the server, to the provider device, a demo notification before the selected date/time; and connecting, by the server, the confirmed provider to the selected customer at the selected date/time to thereby facilitate a live video call between the confirmed provider and the selected customer.

Nixon is also in the field of automobile deaterships ([0013] application is tailored to the automotive dealership.. ability of the application to automatically interact with a dealer's customers. The interaction includes the following steps. The system queries an auto dealership's management information system or DMS to learn which client (alternately, "customer') had appointments, is due for service. had looked at cars or spoken with a sales representative) and discloses a demo creation request (10037) Turning first to imported data flow, campaign 1010 triggers the import of data [demo creation request], providing appropriate data source and script. A campaign is a business function performed on behalf of the service provider, in the case of the preferred embodiment, an auto dealer. Campaign 1010 comprises among other functions importing data into the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the request, selected date and time and notification as disclosed in Nixon, within the invention of Huber because identify potential sales opportunities as well as to identify where opportunities were lost in order to continue to follow up with a customer. or to anticipate future reminder needs (Nixon [0027]).
Regarding Claim 2 and 17, Huber, as modified, does not explicitly disclose, further comprising: receiving, by the server, from the provider device, a first rescheduling request. wherein the first rescheduling request comprises an updated date/time; and updating, by the server, the selected date/time associated with the demo 
However, Huber teaches receiving, by the server, from the provider device, a request (Col 8 lines 29-31, The video server 150 receives the catl from the dealer, and it routes the call to an available call center operator using the call center system 130).
Nixon discloses receiving. by the server, from the a device. a first rescheduling request, wherein the first rescheduling request comprises an updated date/time (10014] It is an object of the current invention to provide input from the customer to choose the manner in which the customer will be contacted either as a follow-up to the customer's visit to the dealer's showroom or to confirm or reschedule a service appointment; [0015] person answers, then a message is transmitted that allows that person to. - -reschedule... the appointment; and updating, by the server, the selected date/time associated with the demo event to the updated date/time before said transmitting the demo event to the client device ([0050] information regarding.. .changed appointments; [0074] Import module 3020 can also update... appointments 3100).
In case the space in any of the preceding boxes is not sufficient.
Continuation of:

However, Huber teaches receiving, by the server, a demo creation associated with demo information (Col 6 lines 15-29, To complete this transaction, Dan sits down at his web-enabled computer, opens an Internet browser program, such as for example, Internet Explorer, and logs on to the dealer management system 120, hosted on a web-server accessible via a network such as the World Wide Web. Here, Dan can enter information about Paula, such as her name, social security number, and address. Using this information, the dealer management system 120 may retrieve a credit history report and credit score. Dan can then link the BMW from his inventory to Paula's application such that the information about the BMW is linked to Paula's application. Dan can also submit information about the transaction, such as, for example, the price Paula will pay for the BMW, the value of her trade-in vehicle, and/or the amount of her down payment); an information notification (Col 23 lines 30-32, dealer may then notify the appropriate lender and/or other parties to the transaction by communicating 
Nixon is also in the field of automobile deaterships ([0013] application is tailored to the automotive dealership.. ability of the application to automatically interact with a dealer's customers. The interaction includes the following steps. The system queries an auto dealership's management information system or DMS to learn which client (alternately, "customer') had appointments, is due for service. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the request, selected date and time and notification as disclosed in Nixon, within the invention of Huber because identify potential sales opportunities as well as to identify where opportunities were lost 
Regarding Claim 2 and 17, Huber, as modified, does not explicitly disclose, further comprising: receiving, by the server, from the provider device, a first rescheduling request. wherein the first rescheduling request comprises an updated date/time; and updating, by the server, the selected date/time associated with the demo event to the updated date/time before said transmitting the demo event to the client device
However, Huber teaches receiving, by the server, from the provider device, a request (Col 8 lines 29-31, The video server 150 receives the catl from the dealer, and it routes the call to an available call center operator using the call center system 130).
Nixon discloses receiving. by the server, from the a device. a first rescheduling request, wherein the first rescheduling request comprises an updated date/time (10014] It is an object of the current invention to provide input from the customer to choose the manner in which the customer will be contacted either as a follow-up to the customer's visit to the dealer's showroom or to confirm or reschedule a service appointment; [0015] person answers, then a message is transmitted that allows that person to. - -reschedule... the appointment; and updating, by the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reschedule as disclosed in Nixon. within the invention of Huber because can effectively establish, monitor and change schedules, all done using customer preference and in accordance with established campaigns designed to service a customer and meet the service provider's business goals (Nixon [0051]).
Regarding Claim 8, Huber, as modified, further discloses, comprising providing. by the server, to the confirmed provider, the customer information associated with the selected customer (Col 6 lines To complete this transaction, Dan sits down at his web-enabled computer. opens an Internet browser program, such as for example, Internet Explorer, and logs on to the dealer management system 120, hosted on a web-server accessible via a network such as the World Wide Web. Here, Dan can enter information about Paula, such as her name, social security number, and address).

Paula comes to Dan's dealership one day and decides to purchase a 2001 BMW; Col 7 lines 10-1 1, After Dan submits his confirmation).
Regarding Claim 10, Huber, as modified, further discloses, comprising:
receiving, by the server, from the provider device, a live video feed captured by a camera of the provider device; and transmitting, by the server, to the client device, the live video feed (Col 17 lines 13-16, the dealer system 1 10 includes a camera, such as a webcam, a digital camera, or a digital camcorder, for capturing a still and/or motion image of a user of 15 the dealer system 1 10; Col 7 lines 17-22, Paula and Frieda can see and hear each other in real-time. Paula's computer 1 10 displays welcome information, live video of Paula, as well as live video of Frieda. At the same time, Frieda's computer 130 displays the transaction information, the welcome information presented to Paula, as well as live video of Paula and Frieda).
Regarding Claim 1 1, Huber, as modified, further discloses, comprising:
recording, by the server, the live video feed; storing, by the server, in the database, the recorded live video feed; and providing, by the server, to the client device, the recorded live video feed (Col 8 lines 13-14, a window showing the live 
Regarding Claim 12, Huber, as modified, further discloses, wherein the customer information associated with the selected customer comprises identification information, contact information and a product that is itself associated with product information (Col 5 lines 65-66, Paula comes to Dan's dealership one day and decides to purchase a 2001 BMW; Col 6 lines 20-21. Dan can enter information about Paula. such as her name, social security number, and address).
Regarding Claim 13, Huber, as modified, further discloses, wherein the product is a vehicle and the associated product information comprises one or more of a make, a model, a year and a vehicle identification number ("VIN") of the vehicle (Col 4 lines 32-33, The dealer may then provide customer with the purchased vehicle; Col 5 tines 65-66, Paula comes to Dan's dealership one day and decides to purchase a 2001 BMW).

Regarding Claim 15, Huber, as modified, does not explicitly disclose, further comprising receiving. by the server, from the client device, a rating relating to the confirmed provider.
However, Huber teaches receiving, by the server, from the client device, information relating to the confirmed provider (Col lines 23-27, Frieda can talk to Paula about various products, such as possible financing products, such as a loan or a lease. available from one or more lenders. Upon choosing a financing product, Paula and Frieda finalize the terms of the transaction).
Nixon disclose receiving, by the server a rating relating to the provider ([0020] Additionally. the system permits the dealership to identify each sales order and service order for a pre-selected time period and relates the order with the individual sales person or service advisor who was involved, enabling a quick 
Therefore. it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rating, as disclosed in Nixon, within the invention of Huber because it effectively organizes and tiers customer data by value or some other indication of customer satisfaction (Nixon [0023])
Regarding Claim 19, Huber, as modified, further discloses, wherein the processor is further adapted to:
receive, from the selected provider device, a video feed captured by a camera of the selected provider device; and transmit the video feed to the selected client device (Col 17 lines 13-16, the dealer system 1 10 includes a camera, such as a webcam. a digital camera, or a digital camcorder, for capturing a still and/or motion image of a user of 15 the dealer system 1 10; Cot 7 lines 17-221 Paula and Frieda can see and hear each other in real-time. Paula's computer 110 displays welcome information, live video of Paula, as well as live video of Frieda. At the same time, Frieda's computer 130 displays the transaction information, the welcome information presented to Paula, as well as live video of Paula and Frieda).

record the video feed (Col 8 lines 13-14, a window showing the live video feed of the dealer 430); and provide the recorded video feed to the client device (Col 2 lines 39-40, real-time video data transfer between the dealer system and the call center system; Col 5 lines 28-33, The dealer system 1 10 accesses the call center system 130 via a video server 150. The video server 150 accesses information about the transaction from the dealer 30 management system 120 and sends some of the transaction information to the call center system 130 to assist the operator with closing transaction).
Claims 3-7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Nixon as applied to claim 1, 16 above, and further in view of Tamura et al. (US 2009/0106036A1, hereinafter Tamura).
Regarding Claim 3 and 18, Huber, as modified, does not explicitly disclose, further comprising: upon said transmitting the demo event to the client device, receiving, from the client device, a second rescheduling request, wherein the second rescheduling request comprises a second updated date/time; updating, by the server, the selected date/time associated with the demo event to the second ter, the demo event to the provider device.
However, Huber teaches transmitting the demo event to the client device (Col 7 lines 13-30, An operator from the call center system 130, Frieda, answers the call, allowing Frieda's computer that is part of the call center system 130 and Paula's computer 1 10 to communicate via a video...connection... Paula and Frieda can see and hear each other in real-time. Paula's computer 110 displays welcome information, live video of Paula, as well as live video of Frieda. At the same time, Frieda's computer 130 displays the transaction information, the welcome information presented to Paula, as well as live video of Paula and Frieda); and providing, by the server, the demo event to the provider device (Col 7 lines 8-10, Dan initiates a call center program. which may be a stand alone program or a web-accessible program that is stored on Dan's computer [provider device] and/or another computer that is part of the dealer system 1 10... Information related to the transaction [demo event] is presented to Dan).
Tamura is also in the field of vehicle dealership event scheduling (Abstract, The user is able to respond to the vehicle event by requesting a service appointment from a desired dealer) and discloses upon said transmitting the event to the client device. receiving, from the client device. a 
Therefore. it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rescheduling, as disclosed in Tamura. 
Regarding Claim 4, Huber, as modified, does not explicitly disclose, further comprising: determining that the demo confirmation has not been received from the selected provider; and transmitting. by the server, a transfer notification to one or more potential providers of the plurality of providers, wherein the confirmed provider is one of the potential providers.
However. Huber teaches the determining whether the demo confirmation received from the selected provider (Col 8 lines 8-1 1 the dealer is presented a confirmation screen 400 with information related to the deal. The dealer can then verify that the proper deal information 410 is being displayed.); and transmitting, by the server, a transfer notification to one or more potential providers of the plurality of providers(Col 23 lines 30-32, dealer may then notify the appropriate lender and/or other parties to the transaction by communicating with such parties). wherein the confirmed provider is one of the potential providers (Col 7 lines 8-10, Information related to the transaction is presented to Dan. and Dan confirms that the information is the right information for the transaction with Paula. After Dan submits his confirmation).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the confirmation, as disclosed in Tamura, within the invention of Huber because it maximizes the number of scheduled vehicle service appointments for all the available time slots, while minimizing the tying up of appointment slots for unconfirmed appointments would be desirable (Tamura [0005]).
Regarding Claim 5, Huber, as modified, does not explicitly disclose, wherein the demo confirmation is not received from the selected provider within at least a predetermined amount of time before the selected date/time.
However, Huber teaches the the demo confirmation received from the selected provider (Col 8 lines 8-1 1, the dealer is presented a confirmation screen 400 
Tamura discloses the confirmation is not received from the user within at least a predetermined amount of time before the selected date/time ([0048] The processor unit can also be programmed to release the proposed appointment date and time when the user does not select the proposed appointment time during a predetermined response period).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the confirmation, as disclosed in Tamura. within the invention of Huber because it effectively manages the available appointment slots for a plurality of users in such a manner that maximizes the scheduling of available appointment slots for the service providers, while tying-up or holding an available appointment slot just long enough for a particular user to confirm the potential appointment place, date and time (Tamura [0006]).
Regarding Claim 3 and 18, Huber, as modified, does not explicitly disclose, further comprising: upon said transmitting the demo event to the client device, receiving, from the client device, a second rescheduling request, wherein the second rescheduling request comprises a second updated date/time; updating, by the server, the selected date/time associated with the demo event to the second ter, the demo event to the provider device
However, Huber teaches transmitting the demo event to the client device (Col 7 lines 13-30, An operator from the call center system 130, Frieda, answers the call, allowing Frieda's computer that is part of the call center system 130 and Paula's computer 1 10 to communicate via a video...connection... Paula and Frieda can see and hear each other in real-time. Paula's computer 110 displays welcome information, live video of Paula, as well as live video of Frieda. At the same time, Frieda's computer 130 displays the transaction information, the welcome information presented to Paula, as well as live video of Paula and Frieda); and providing, by the server, the demo event to the provider device (Col 7 lines 8-10, Dan initiates a call center program. which may be a stand alone program or a web-accessible program that is stored on Dan's computer [provider device] and/or another computer that is part of the dealer system 1 10... Information related to the transaction [demo event] is presented to Dan).
Tamura is also in the field of vehicle dealership event scheduling (Abstract, The user is able to respond to the vehicle event by requesting a service appointment from a desired dealer) and discloses upon said transmitting the event to the client device. receiving, from the client device. a rescheduling request ([0073] In 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rescheduling, as disclosed in Tamura. within the invention of Huber because it effectively provides the ability to manage appointments that were previously set (Tamura [0005]).

However. Huber teaches the determining whether the demo confirmation received from the selected provider (Col 8 lines 8-1 1 the dealer is presented a confirmation screen 400 with information related to the deal. The dealer can then verify that the proper deal information 410 is being displayed.); and transmitting, by the server, a transfer notification to one or more potential providers of the plurality of providers(Col 23 lines 30-32, dealer may then notify the appropriate lender and/or other parties to the transaction by communicating with such parties). wherein the confirmed provider is one of the potential providers (Col 7 lines 8-10, Information related to the transaction is presented to Dan. and Dan confirms that the information is the right information for the transaction with Paula. After Dan submits his confirmation).
Tamura discloses determining that the demo confirmation has not been received from a user; and transmitting, by the server, a transfer notification to one or more potential users of the plurality of users (Abstract Proposed service 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the confirmation, as disclosed in Tamura, within the invention of Huber because it maximizes the number of scheduled vehicle service appointments for all the available time slots, while minimizing the tying up of appointment slots for unconfirmed appointments would be desirable (Tamura [0005]).
Regarding Claim 5, Huber, as modified, does not explicitly disclose, wherein the demo confirmation is not received from the selected provider within at least a predetermined amount of time before the selected date/time.
However, Huber teaches the the demo confirmation received from the selected provider (Col 8 lines 8-1 1, the dealer is presented a confirmation screen 400 with information related to the deal. The dealer can then verify that the proper deal information 410 is being displayed.)
Tamura discloses the confirmation is not received from the user within at least a predetermined amount of time before the selected date/time ([0048] The 
Therefore. it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the confirmation, as disclosed in Tamura. within the invention of Huber because it effectively manages the available appointment slots for a plurality of users in such a manner that maximizes the scheduling of available appointment slots for the service providers, while tying-up or holding an available appointment slot just long enough for a particular user to confirm the potential appointment place, date and time (Tamura [0006]).
Regarding Claim 6. Huber, as modified, further discloses, wherein the one or more potential providers comprises each of the plurality of providers (Col 4 lines 45-46, the dealers have operators [plurality of providers] remotely available to assist the dealer's customers. The dealer system and call center system may also communicate with a dealer management system that allows the dealer to store information about its inventory [provider information] and customer transactions and allows the calt center to access that information when working with the dealer; Col 5 lines 10-1 1. may include additional dealer systems 1 10 [plurality of 
Regarding Claim 7, Huber, as modified, further discloses, wherein the transfer notification comprises some or all of the demo information (Cot 23 lines 30-32, dealer may then notify the appropriate lender and/or other parties to the transaction by communicating with such parties).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0371759A1) to Wilson et al. discloses guided unit-specific automobile demonstration which teaches: 
CLAIMS:18. A process of providing an interactive automobile specific presentation of automotive features, performed in a computer system including multiple mobile computers and a server with access to digital data storage containing records describing automobiles in an inventory, said records including vehicle identification numbers (VINs) referenced to automobile site availability and 
--(US 2011/0009707A1) to Kaundinya et al. discloses telehealth scheduling and communications network which teaches: [0039] Implementing a centralized scheduling system according to FIG. 2B may provide advantages to customers having access to multiple clinics. According to FIG. 2B, customers accessing customer portal 130 that have access to multiple clinics 111, and that are interested in scheduling an appointment at a particular time, may enter their appointment date and time preferences and receive clinic availability output from customer portal 130, along with provider availability for the specified time. For example, two of three clinics accessible to the customer may be available for the customer to visit at a time and date selected by the customer, and any number of remotely located providers may be available to communicate with the customer via the telehealth communications network. In this case, the customer may select which clinic they will visit and which provider they will communicate with. In another example, a customer accessing customer portal 130 may enter their preference for scheduling an appointment with a particular provider, and the customer may receive output on which clinics have openings for the customer to communicate with the remotely 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651